DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20170278835) in view of Schuele et al. (US 20190319015).
Regarding claim 1 Jeong discloses that a display panel, comprising:
a substrate 200 (Fig. 2B);

a plurality of light-emitting units 300 on a side of the array layer away from the substrate, wherein (Fig. 2B):
the plurality of light-emitting units and the plurality of control units are in a one-to-one correspondence;
a light-emitting unit includes a plurality of light-emitting devices each having a first electrode;
a plurality of first electrodes 307 in a same light-emitting unit is sequentially arranged along an arrangement direction of the plurality of thin-film transistors in a control unit corresponding to the same light-emitting unit 300 (Fig. 2B); and
the plurality of first electrodes 307 are electrically connected to the plurality of thin-film transistors (Fig. 2B).
Jeong fails to teach the plurality of thin-film transistors in a same control unit is sequentially arranged along a ring-shaped path.
However, Schuele suggests that the plurality of thin-film transistors in a same control unit is sequentially arranged along a ring-shaped path (Fig. 8A).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Jeong with the plurality of thin-film transistors in a same control unit is sequentially arranged along a ring-shaped path as taught by Schuele in order to enhance electrode interface surface planarity (para. 0002) so that yield and reliability of in the electrical connection (para. 0069) and enhance  and also, the claim 
Reclaim 2, Jeong & Schuele disclose that the light-emitting unit is a composite micro light-emitting diode (Jeong, Fig. 2B or Schuele, Fig. 8B). 
Reclaim 3, Jeong & Schuele disclose that a length direction of a channel region A of a thin-film transistor extends along the arrangement direction of the plurality of thin-film transistors (Jeong, Fig. 2B). 
Reclaim 4, Jeong & Schuele disclose that a light-emitting device further includes a second electrode;
the second electrode 306 and the first electrode 307 are at a same side of the light-emitting unit; and
in the same light-emitting unit, the plurality of light-emitting devices shares the second electrode 309, and the plurality of first electrodes 307 is arranged surrounding the second electrode (Jeong, Fig. 2B or Schuele Fig. 11A).
Reclaim 5. , Jeong & Schuele disclose that the array layer further includes a common electrode electrically connected to the second electrode; and in the same control unit, the plurality of thin-film transistors is arranged surrounding the common electrode (Jeong, Fig. 2B or Schuele Fig. 10c-11A).
Reclaim 7, Jeong & Schuele disclose that a light-emitting device further includes a second electrode (Jeong, Fig. 2B or Schuele Fig. 10c-11A);  
the second electrode and the first electrode are at different sides of the light-emitting unit; and

Reclaim 8, Jeong & Schuele disclose that the light-emitting unit further includes a protrusion protruding toward the substrate, and the plurality of first electrodes surrounds the protrusion (Jeong, Fig. 2B or Schuele Fig. 11A); 
an insulation layer in the array layer includes a trench accommodating the protrusion, and the plurality of thin-film transistors surrounds the trench; and 
the protrusion and the trench are matched with each other in shape (Jeong, Fig. 2B or Schuele Fig. 11A)
Reclaim 9, Jeong & Schuele disclose that a light-emitting device further includes a second electrode; 
the second electrode and the first electrode are at a same side of the light-emitting unit,  in the same light-emitting unit, the plurality of light-emitting devices shares the second electrode, and the plurality of first electrodes is arranged surrounding the second electrode; 
the array layer further includes a common electrode electrically connected to the second electrode;
in the same control unit, the plurality of thin-film transistors is arranged surrounding the common electrode; and 
when the second electrode and the first electrode are at the same side of the light-emitting unit, the second electrode is on the protrusion and the trench exposes the common electrode (Jeong, Fig. 2B or Schuele Fig. 11A).

Reclaim 11, Jeong & Schuele disclose that at least one of the plurality of thin-film transistors in the same control unit includes a plurality of sub-thin-film transistors which are disposed side by side along a direction from a ring center toward an outside of a ring (Jeong, Fig. 2B or Schuele Fig. 11A).
Reclaim 12, Jeong & Schuele disclose that at least two of the plurality of thin-film transistors in the same control unit have different widths of channel regions, and a width direction is a direction from a ring center toward an outside of the ring (Jeong, Fig. 2A-B or Schuele Fig. 11A).
Reclaim 13, Jeong & Schuele disclose that at least two of the plurality of thin-film transistors in the same control unit have different channel lengths (Jeong, Fig. 2A-B or Schuele Fig. 11A).
Reclaim 14, Jeong & Schuele disclose that the plurality of thin-film transistors in the same control unit is arranged along a circular ring, and a channel region of a thin-film transistor is arc shaped (Jeong, Fig. 2A-B or Schuele Fig. 11A).
Reclaim 15, Jeong & Schuele disclose that an area of a first electrode in the same light-emitting unit is smaller than an area of a source electrode or a drain electrode of a corresponding thin-film transistor in the same light-emitting unit (Jeong, Fig. 2B or Schuele Fig. 11A).
Reclaim 16, Jeong & Schuele disclose that the plurality of thin-film transistors in the same control unit is arranged along a polygonal ring, wherein:

a channel region of at least one of the plurality of thin-film transistors is a polyline strip corresponding to an angle of the polygon (Fig. 2B, Jeong). 
Reclaim 17, Jeong & Schuele disclose that source electrodes or drain electrodes of at least two of the plurality of thin-film transistors in the same control unit are connected with each other along the ring-shaped path to form a closed ring or a non-closed ring (Fig. 2B, Jeong & Schuele Fig. 11).
Reclaim 18, Jeong & Schuele disclose that the first electrode is a spherical solder pin (para. 0055-0057, Schuele).
Reclaim 19, Jeong & Schuele disclose that the light-emitting unit has a shape including a square, a rounded square, or an approximate square (Fig. 2B, Jeong & Schuele Fig. 11).
Regarding claim 20, Jeong & Schuele disclose that a display device, comprising:
a display panel, comprising:
a substrate 200;
an array layer 201-250 (Jeong, Fig. 2B) on the substrate, wherein the array layer includes a plurality of control units, one control unit includes a plurality of thin-film transistors TFT, and the plurality of thin-film transistors in a same control unit is sequentially arranged along a ring-shaped path (Schuele, Fig. 11); and 
a plurality of light-emitting units 300 on a side of the array layer away from the substrate, wherein:

a light-emitting unit 300 includes a plurality of light-emitting devices each having a first electrode 307; 
a plurality of first electrodes 307 in a same light-emitting unit is sequentially arranged along an arrangement direction of the plurality of thin-film transistors in a control unit corresponding to the same light-emitting unit (Jeong, Fig. 2B or Schuele Fig. 11); and 
the plurality of first electrodes are electrically connected to the plurality of thin-film transistors in a one-to-one correspondence (Jeong, Fig. 2B or Schuele Fig. 11).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10985187 (hereinafter `187) in view of Jeong et al. (US (US 20170278835).
`187 discloses a substrate; an array layer on the substrate, wherein the array layer includes a plurality of control units, one control unit includes a plurality of thin-film transistors, 
a plurality of light-emitting units on a side of the array layer away from the substrate (claim 1).
`187 fails to teach the plurality of light-emitting units and the plurality of control units are in a one- to-one correspondence;
 a light-emitting unit includes a plurality of light-emitting devices each having a first electrode; a plurality of first electrodes in a same light-emitting unit is sequentially arranged along an arrangement direction of the plurality of thin-film transistors in a control unit corresponding to the same light-emitting unit; and the plurality of first electrodes are electrically connected to the plurality of thin- film transistors. 
However, Jeong suggests that the plurality of light-emitting units and the plurality of control units are in a one- to-one correspondence;
 a light-emitting unit includes a plurality of light-emitting devices each having a first electrode; a plurality of first electrodes in a same light-emitting unit is sequentially arranged along an arrangement direction of the plurality of thin-film transistors in a control unit corresponding to the same light-emitting unit; and the plurality of first electrodes are electrically connected to the plurality of thin- film transistors (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `187 with the plurality of light-emitting units and the plurality of control units are in a one- to-one correspondence;

a plurality of first electrodes in a same light-emitting unit is sequentially arranged along an arrangement direction of the plurality of thin-film transistors in a control unit corresponding to the same light-emitting unit; and the plurality of first electrodes are electrically connected to the plurality of thin- film transistors as taught by Jeong in order to enhance variation of electrical connectivity and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899